As Amended: November 20, 2003
August 1, 2004


EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (the "Agreement") dated as of December 1, 2000 between
INKINE PHARMACEUTICAL COMPANY, INC., a New York corporation ("Employer"), and
MARTIN ROSE, M.D., J.D. ("Employee")

    Background.        Employee has been employed by Employer in various
capacities. Employer and Employee mutually agree to the employment of Employee
as Executive Vice President Research and Development.

        NOW THEREFORE, in consideration of the foregoing and of the mutual
covenants and agreements hereinafter set forth, the parties hereto, intending to
be legally bound hereby, agree as follows:

    1.        Employment. Employer hereby employs Employee, and Employee hereby
accepts such employment and agrees to perform his duties and responsibilities
hereunder, in accordance with the terms and conditions hereinafter set forth.

  1.1 Employment Term. The employment term of this Agreement shall be for a
period of one year and may be renewed in accordance with Section 1.2. The term
“Employment Term” shall refer to the initial Employment Term, which shall
commence on the date hereof and shall continue and end on the first anniversary
date of this Agreement (unless terminated prior thereto in accordance with
Section 4 hereof and, to the extent this Agreement is renewed pursuant to
Section 1.2, to the last day of any successive one year period.  


  1.2 Renewal. This Agreement shall be automatically renewed for successive one
year terms at the expiration of the initial Employment Term, and any subsequent
Employment Term, unless written notice to the contrary is provided by either the
Employer or the Employee at least ninety days prior to the expiration of such
Employment Term  


  1.3 Duties and Responsibilities.  


a)         During the Employment Term, Employee shall serve as Executive Vice
President Research and Development for Employer and shall perform all duties and
accept all responsibilities incidental to such position or as may be assigned to
him by Employer’s Board of Directors, and he shall report to the Company’s Chief
Executive Officer and shall cooperate fully with the Board of Directors.
Employee shall operate primarily out of Employer’s executive office, currently
situated in Blue Bell, Pennsylvania.


b)         Employee represents and covenants to Employer that he is not subject
to any agreement, covenant, understanding or restriction which would prohibit
Employee from executing this Agreement and performing his duties and
responsibilities hereunder, or would in any manner, directly or indirectly,
limit or affect the duties and responsibilities which may now or in the future
be assigned to Employee by Employer.


  1.4 Extent of Service; Noncompetition. During the Employment Term, Employee
agrees to use his best efforts to carry out his duties and responsibilities
under Section 1.3 hereof and to devote his full time, attention and energy
thereto. The foregoing shall not be construed as preventing Employee from (a)
serving as a consultant or director for one or more other business enterprises,
(b) engaging in charitable or civic activities, (c) teaching, or (d) making
investments in other businesses or enterprises; provided that such activities in
the aggregate shall not prevent him from discharging his duties and
responsibilities to Employer. During the Employment Term, Employee may serve as
a director of, but may not serve as a consultant to, a business enterprise that
is engaged in the development of commercialization of technology which is
directly competitive with the technology then being developed or commercialized
by Employer. Nothing contained herein shall be construed to limit or otherwise
modify Employee’s fiduciary and other obligations under applicable state
corporation laws or state and federal securities laws.  


  1.5 Base Salary. For the services rendered by Employee hereunder, Employer
shall pay Employee and annual salary at the rate of $243,000 for the initial
year of the Employment Term, less withholding required by law or agreed to by
Employee, payable in installments at such times as Employer customarily pays its
other executive officers. The annual base salary shall be increased by the Board
of Directors in its sole discretion.  


  1.6 Bonus and Other Benefits. During the Employment Term, Employee shall be
entitled to certain benefits and shall be eligible for certain bonus
compensation as follows:  


(a)         Employee shall be paid an annual bonus, which shall be determined by
Employer’s Board of Directors or an appropriate committee of such Board.


(b)         Employee shall be entitled to all normal and usual benefits provided
by Employer to its executive employees, including, but not limited to,
participation in profit sharing, disability, health, hospitalization and
retirement plans and such other benefits as the Board of Directors of Employer
may from time to time determine based upon the benefits paid to other executive
officers of Employer.


(c)         Employee shall be eligible to receive such stock options or other
forms of stock grants as shall be determined by Employer’s Board of Directors or
an appropriate committee of such Board.


(d)         Employee shall be entitled to paid vacation time during the
Employment Term in accordance with Employer’s then existing vacation policy for
its executive employees.


  1.7 Severance Compensation  


(a)         If Employer terminates this Agreement, other than for “cause”
pursuant to Section 4 hereof during the Employment Term, Employer shall pay to
Employee an amount equal to 100% of Employee’s base annual salary, in effect at
the date of such termination.


(b)         Such severance compensation shall be payable in full within thirty
days after the date of termination of this Agreement other than for “cause”
pursuant to Section 4 hereof.


(c)         The Employer shall continue to provide health insurance benefits
comparable to such benefits in effect at the date of termination for a period of
twelve (12) months from the date of such termination.


(d)         If Employer terminates this Agreement, other than for “cause”
pursuant to Section 4 hereof during the Employment Term, Employer shall pay to
Employee an amount equal to Employee’s most recently paid cash bonus. This
amount shall be in addition to any other amount that Employer is obligated to
pay to Employee pursuant to Section 1.7 hereof. and shall be paid subject to
Section 1.7(b).


  1.8 Expenses.  


  Employee shall be reimbursed for the reasonable business expenses incurred by
him in connection with his performance of services hereunder during the
Employment Term upon presentation of an itemized account and written proof of
such expenses.


    2.        Confidentiality. The Employee agrees that he will not at any time,
either during or subsequent to the Employment Term, unless given express consent
in writing by the Employer, either directly or indirectly use or communicate to
any person or entity any confidential information of any kind concerning matters
affecting or relating to the names, addresses, buying habits or practices of any
of Employer’’ clients or customers; Employer’' marketing methods, programs,
formulas, patterns, compilations, devices, methods, techniques or processes and
related data; the amount of compensation paid by Employer to employees and
independent contractors and other forms of their employment or contractual
relationships; other information concerning Employer’s manner of operations.
(The foregoing shall not be deemed to prohibit the disclosure of information
which (i) is, at the time of disclosure, in the public domain other than as a
result of Employee’s breach of this Agreement, or (ii) can be demonstrated by
Employee to be known by Employee on the date of his commencement of employment.)
The Employee agrees that the above information and items are important, material
and confidential trade secrets and that they affect the successful conduct of
the Employer’s business and its good will. The Employee agrees that all business
procured by Employee while employed by the Employer is and shall remain the
permanent and exclusive property of the Employer. Employee further agrees that
Employer’s relationship with each of its employees and independent contractors
is a significant and valuable asset of the employer. Any interference with the
Employer’s business, property, confidential information, trade secrets, clients,
customers, employees or independent contractors by the Employee or any
employee’s agents during or after the term of this Agreement shall be deemed a
material breach of this Agreement.

    3.        Equitable Relief.

(a)         Employee acknowledges that the restrictions contained in Section 2
hereof are reasonable and necessary to protect the legitimate interests of
Employer and that any violation of such restrictions would result in irreparable
injury to Employer. If the period of time or other restrictions specified in
Section 2 should be adjudged unreasonable at any proceeding, then the period of
time or such other restrictions shall be reduced by the elimination or reduction
of such portion thereof so that such restrictions may be enforced in a manner
adjudged to be reasonable. Employee acknowledges that Employer shall be entitled
to preliminary and permanent injunctive relief for a violation of any such
restrictions without having to prove actual damages or to post bond; Employer
shall also be entitled to an equitable accounting of all earnings, profits and
other benefits arising from such violation, which rights shall be cumulative and
in addition to any other rights or remedies to which Employer may be entitled in
law or equity


(b)         Employee agrees that until the expiration of the covenants contained
in Section 2 of this Agreement, he will provide, and that Employer may similarly
provide, a copy of the covenants contained in such Sections to any business or
enterprise (i) which he may directly or indirectly own, manage, operate,
finance, join, control or participate in the ownership, management, operation,
financing, control or control of, or (ii) with which he may be connected with as
an officer, director, employee, partner, principal, agent, representative,
consultant or otherwise, or in connection with which he may use or permit his
name to be used.


    4.        Termination. This Agreement shall terminate prior to the
expiration of the term set forth in Section 1.1 above upon the occurrence of any
one of the following events:

  4.1 Disability. In the event that Employee is unable fully to perform his
duties and responsibilities hereunder to the full extent required by the Board
of Directors of the Employer by reason of illness, injury or incapacity for six
consecutive months, during which time he shall continue to be compensated as
provided in Section 1.5 hereof (less any payments due Employee under disability
benefit programs, including Social Security disability, workers’ compensation
and disability retirement benefits), this Agreement may be terminated by
Employer, and Employer shall have no further liability or obligation to Employee
for compensation hereunder; provided, however, that Employee will be entitled to
receive the payments prescribed under any disability benefit plan which may be
in effect for employees of Employer and in which he participated. Employee
agrees, in the event of any dispute under this Section 4.1 to submit to a
physical examination by a licensed physician mutually agreed on by Employee and
the Board of Directors of Employer.  


  4.2 Death. In the event that Employee dies during the Employment Term,
Employer shall pay to his executors, legal representatives or administrators an
amount equal to the installment of his salary set forth in Section 1.5 hereof
for the month in which he dies, and thereafter Employer shall have no further
liability or obligation hereunder to his executors, legal representatives,
administrators, heirs or assigns or any other person claiming under or through
him; provided, however, that Employee’s estate or designated beneficiaries shall
be entitled to receive the payments prescribed for such recipients under any
death benefit plan which may be in effect for employees of the Employer and in
which Employee participated.  


  4.3 Cause. Notwithstanding any other provision hereof, Employer may terminate
this Agreement at any time for “cause”. For purposes of this Agreement, “cause”
shall mean a material violation of a written directive of the Company’s Board of
Directors, conviction of a crime involving moral turpitude, willful misconduct
which has a material adverse effect on the Company as determined by a majority
of the Company’s Board of Directors including each independent Director.  


    5.        Survival. Notwithstanding the termination of this Agreement by
reason of Employee’s disability under Section 4.1 or for cause under Section
4.3, his obligations under Section 2 hereof shall survive and remain in full
force and effect for the periods therein provided, and the provisions for
equitable relief against Employee in Section 3 hereof shall continue in force.

    6.        Governing Law. This Agreement shall be governed by and interpreted
under the laws of the Commonwealth of Pennsylvania.

    7.        Disputes and Arbitration. Any disputes arising hereunder,
including disputes arising from or relating to termination, shall be resolved by
binding arbitration. Notice of the demand for arbitration by either party shall
be given in writing to the other party to this Agreement. Upon such demand, the
dispute shall be settled by arbitration before a single arbitrator pursuant to
the rules of the American Arbitration Association (the “AAA”). Discovery shall
be permitted prior to arbitration and Pennsylvania law shall be applied. The
arbitrator shall be selected by the joint agreement of the parties, but if the
parties do not so agree within twenty days after the date of the notice referred
to above, the selection shall be made pursuant to the rules of, and from the
panels of arbitrators maintained by the AAA. Any award rendered by the
arbitrator shall be conclusive and binding upon the parties hereto; provided,
however, that any such award shall be accompanied by written opinion of the
arbitrator giving the reasons for the award. Each party shall pay its own
expenses of arbitration and the expenses of the arbitrator shall be equally
shared by the parties. Nothing herein shall prevent the parties from settling
any dispute by mutual agreement at any time.

    8.        Notices. All notices and other communications required or
permitted hereunder or necessary or convenient in connection herewith shall be
in writing and shall be deemed to have been given when hand delivered or mailed
by registered or certified mail, as follows (provided that notice of change of
address shall be deemed given only when received):

         If to Employer, to:

                    Inkine Pharmaceutical Company, Inc.
                    1720 Walton Rd, Suite 200
                    Sentry Park East
                    Blue Bell, PA 19422
                    Attention: CEO

         If to Employee, to:

                    Martin Rose M.D., J.D.
                    6709 Kenhill Road
                    Bethesda, MD 20817
                    

Or to such other names or addresses as Employer or Employee, as the case may be,
shall designate by notice to each other person entitled to receive notices in
the manner specified in this Section.

    9.        Contents of Agreement: Amendment and Assignment.

(a)  

This Agreement supersedes all prior agreements and sets forth the entire
understanding among the parties hereto with respect to the subject matter hereof
and cannot be changed, modified, extended or terminated except upon written
amendment approved by the Board of Directors of Employer and executed on its
behalf by a duly authorized officer. Without limitation, nothing in this
Agreement shall be construed as giving Employee any right to be retained in the
employ of Employer beyond the expiration of the Employment Term, and Employee
specifically acknowledges that, unless this Agreement is renewed in accordance
with Section 1.2 hereof, he shall be an employee-at-will of Employer thereafter,
and thus subject to discharge by Employer with or without cause and without
compensation of any nature.


(b)  

Employee acknowledges that from time to time, Employer may establish, maintain
and distribute employee manuals or handbooks or personnel policy manuals, and
officers or other representatives of Employer may make written or oral
statements relating to personnel policies and procedures. Such manuals,
handbooks and statements are intended only for general guidance. No policies,
procedures or statements of any nature by or on behalf of Employer (whether
written or oral, and whether or not contained in any employee manual or handbook
or personnel policy manual), and no acts or practices of any nature, shall be
construed to modify this Agreement or to create express or implied obligations
of any nature to Employee.


(c)  

All of the terms and provisions of this Agreement shall be binding upon and
inure to the benefit of and be enforceable by the respective heirs, executors,
administrators, legal representatives, successors and assigns of the parties
hereto, except that the duties and responsibilities of Employee hereunder are of
a personal nature and shall not be assignable or delegatable in whole or in part
by Employee.


    10.        Severability. If any provision of this Agreement or application
thereof to anyone or under any circumstances is adjudicated to be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect any other provision or application of this Agreement which can be given
effect without the invalid or unenforceable provision or application and shall
not invalidate or render unenforceable such provision or application in any
other jurisdiction.

    11.        Remedies Cumulative: No Waiver. No remedy conferred upon Employer
by this Agreement is intended to be exclusive of any other remedy, and each and
every such remedy shall be cumulative and shall be in addition to any other
remedy given hereunder or now or hereafter existing at law or in equity. No
delay or omission by Employer in exercising any right, remedy or power hereunder
or existing at law or in equity shall be construed as a waiver thereof, and any
such right, remedy or power may be exercised by Employer from time to time and
as often as may be deemed expedient or necessary by Employer in its sole
discretion.



        IN WITNESS WHEREOF, the undersigned have executed this Agreement as of
the date first above written.

Attest:     INKINE PHARMACEUTICAL COMPANY, INC.               /s/ Robert F.
Apple        By: /s/ Leonard S. Jacob       CFO     Leonard S. Jacob, M.D.,
Ph.D.         Chairman and CEO                          /s/ Martin Rose, M.D.,
J.D.                  Martin Rose, M.D., J.D.     